19-10926-tmd Doc#56 Filed 09/30/19 Entered 09/30/19 13:03:54 Main Document Pg 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

  IN RE:                                       §           Case No. 19-10926-tmd
                                               §
  ORLY GENGER,                                 §
                                               §
         Debtor.                               §                  Chapter 7

      NOTICE OF CORRECTION TO APPLICATION UNDER FEDERAL RULE OF
       BANKRUPTCY PROCEDURE 9019 AND LOCAL RULE 9019 TO APPROVE
                            COMPROMISE

         COMES NOW Ron Satija, Trustee (“Trustee”), the duly appointed and acting trustee in

  the above-captioned bankruptcy case, and hereby provides notice that his Application Under

  Federal Rule of Bankruptcy Procedure 9019 and Local Rule 9019 to Approve Compromise (the

  “Application”) [Dkt. No. 52] mistakenly refers to an Exhibit B. There is no Exhibit B to that

  document.

                                                    Respectfully submitted,

                                                    /s/ Ron Satija
                                                    Ron Satija, Trustee


                                                    GRAVES, DOUGHERTY, HEARON & MOODY
                                                    401 Congress Avenue, Suite 2700
                                                    Austin, TX 78701
                                                    Telephone: 512.480.5626
                                                    Facsimile: 512.536.9926
                                                    bcumings@gdhm.com

                                                    By:/s/ Brian T. Cumings
                                                            Brian T. Cumings

                                                    COUNSEL FOR RON SATIJA, CHAPTER
                                                    7 TRUSTEE
19-10926-tmd Doc#56 Filed 09/30/19 Entered 09/30/19 13:03:54 Main Document Pg 2 of 3



                                     CERTIFICATE OF SERVICE

          I hereby certify that on this the 30th day of September, 2019, I electronically filed this
  Notice of Correction with the Clerk of Court using the CM/ECF system which will send
  notification of such filing to those receiving electronic service, and service was made via U.S.
  First Class Mail within two business days to those listed below and those listed on the Service
  List appended to this Application.

  United States Trustee - AU12                        Orly Genger
  United States Trustee                               210 Lavaca St., Unit 1903
  903 San Jacinto Blvd., Suite 230                    Austin, TX 78701-4582
  Austin, TX 78701-2450                               Debtor

  Ron Satija                                          Eric Taube
  Chapter 7 Trustee                                   Waller Lansden Dortch & Davis, LLP
  P.O. Box 660208                                     100 Congress Ave., Suite 1800
  Austin, TX 78766-7208                               Austin, TX 78701
  Chapter 7 Trustee                                   Debtor’s Counsel

  Sabrina L. Streusand                                John Dellaportas
  Streusand Landon Ozburn & Lemmon, LLP               Emmet Marvin & Martin, LLP
  1801 S. MoPac Expressway, Suite 320                 120 Broadway
  Austin, TX 78746                                    New York, NY 10280

  The Orly Genger 1993 Trust                          Eric Herschmann
  c/o Jay Ong                                         210 Lavaca St., Unit 1903
  Munsch Hardy Kopf & Harr PC                         Austin, TX 78701
  303 Colorado St., #2600
  Austin, TX 78701

  Kasowitz Benson Torres LLP                          Ray Battaglia
  1633 Broadway, 21st Floor                           66 Granburg Circle
  New York, NY 10019                                  San Antonio, TX 78218-3010

  Internal Revenue Service                            Zeichner Ellman & Krause LLP
  Centralized Insolvency Operations                   1211 Avenue of the Americas, 40th Fl.
  PO Box 7346                                         New York, NY 10036-6149
  Philadelphia, PA 19101-7246

  Arie Genger                                         Deborah Williamson
  19111 Collins Ave., Apt. 706                        Dykema Gossett PLLC
  Sunny Isles, FL 33160-2379                          112 East Pecan St., Suite 1800
                                                      San Antonio, TX 78205

  Chris Gartman                                       SureTex Insurance Co.
  Hughes Hubbard & Reed LLP                           c/o Clark Hill Strasburger
  One Battery Park Plaza, 16th Fl.                    901 Main Street, #6000
  New York, NY 10004-1482                             Dallas, TX 75202
19-10926-tmd Doc#56 Filed 09/30/19 Entered 09/30/19 13:03:54 Main Document Pg 3 of 3



  D&K GP LLC
  c/o Shelby Jordan
  Jordan Holzer & Ortiz, PC
  6207 Bee Cave Road, Suite 120
  Austin, TX 78746
